In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00009-CV
                                                ______________________________
 
                                                                  
 
       IN THE INTEREST OF R.W., C.W., AND D.W., MINOR CHILDREN
 
 
                                                                                                  

 
 
                                            On Appeal from the County Court at Law
                                                              Rusk County, Texas
                                                       Trial Court
No. 2002-10-565
 
                                                               
                                   
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                      MEMORANDUM OPINION
 
            Roger
Wehrenberg, the sole appellant in this case, has filed a motion seeking to
dismiss his appeal.  Pursuant to Rule
42.1 of the Texas Rules of Appellate Procedure, his motion is granted.  Tex.
R. App. P. 42.1.
            We
dismiss the appeal.
 
 
 
                                                                                    Jack
Carter
                                                                                    Justice
 
Date Submitted:          March
3, 2010 
Date Decided:             March
4, 2010